Citation Nr: 0801771	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-37 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether appellant is eligible for Department of Veterans 
Affairs death benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant maintains that the decedent had active service 
in the Commonwealth Army of the Philippines from September 
1943 to April 1945.  In various documents of record, the 
decedent is variously referred to as the appellant's father, 
father-in-law, and spouse.  In view of the following 
decision, the question of the appellant's relationship to the 
decedent is rendered moot. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
July 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in November 2005.  


FINDING OF FACT

The decedent did not have qualifying active service for 
purposes of VA benefits.


CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established.  
38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of whether appellant is eligible for VA death benefits 
was denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained assisted the appellant in obtaining evidence 
based on the information provided by the appellant.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R § 3.159(d).  The RO took appropriate steps to attempt 
to verify the decedent's military service, and no other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Id.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis 

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation and DIC.  
38 C.F.R. § 3.40(a)-(b).  Service in the Commonwealth Army of 
the Philippines from and after the dates and hours, 
respectively, when called into service of the Armed Forces of 
the United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation, DIC, and burial allowance.  
38 C.F.R. § 3.40(c).  Service as a guerilla under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included for compensation, DIC, and 
burial allowance.  38 C.F.R. § 3.40(c)-(d).  Service as a 
guerilla by a member of the Philippine Scouts or the Armed 
Forces of the United States is considered as service in his 
regular status and is included for pension, compensation, 
DIC, and burial allowance.   38 C.F.R. § 3.40(a), (d).         

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims held that service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The Board acknowledges a copy of a form submitted by the 
appellant reflecting service with the Philippine Commonwealth 
Army from September 1943 to April 1945.  However, the service 
department in May 2005 certified that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  The service department based the 
certification on the information supplied by the appellant.  
The Board is bound by the certification of no service by the 
service department.  See Id.

The Board has given consideration to the documentation 
submitted by the appellant, however, the Board is bound by VA 
statutes and regulations requiring service department 
verification for veteran status.  Under these circumstances, 
the Board has no choice but to deny the appellant's claim for 
VA death benefits.  See 38 U.S.C.A. §§ 501(a), 7104(c); 
38 C.F.R. § 19.5.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


